McGrath, C. J.
This is a bill in aid of execution.
In November, 1886, Daniel McLachlan became indorser upon a note for $400. The note was renewed from time to time until May 21, 1888, at which time Daniel McLachlan gave his own note for the amount, which was renewed from time to time, and, not having been paid, suit was commenced thereon May 1, 1889, by attachment, which was levied upon the W. °f the N. W-. % of section 9, township 14 N., of range 4 W. ....
*281On January 19, 1887, Daniel MeLachlan conveyed the property to his wife, Emma MeLachlan. The deed was recorded November 2, 1887. The bill sets up that the purpose of this conveyance was to defraud creditors, and ■ asks for an answer upon oath. The answer denies the fraud, alleges that the north 40 acres of land has been ■ occupied and used as a homestead by defendants for 10 years and upwards, and now is exempt from sale on ■execution as such; that Daniel MeLachlan was at the time •of said conveyance indebted to his wife, Emma MeLachlan, ¡setting forth such indebtedness specifically, and that said ■conveyance was made to her in satisfaction of such indebtedness.
The items of the alleged indebtedness were as follows: 'The proceeds of 40 acres of land which Emma MeLachlan ■owned and sold in 1878, being $400; the proceeds of her labor in 1873, as cook for one Andre, in a lumber camp, • $250; the proceeds of the sale of two cows in 1871, which ¡.she received from her relations, $83; a loan in 1881, of ■ $40; her earnings as cook in a lumber camp operated by her husband and others as partners in 1882, 1883, and 1884, amounting to $450, — which items, together with the interest, aggregated $1,960.86.
The court below held that defendants have homestead rights in the north 40; that there was no valid consideration for the deed sought to be set aside, except $400, received for the 40 acres which the wife had owned; that the north 40 acres was worth much more than the $1,500 allowed by law; and that the bill be dismissed as to the north 40, and the deed' set aside as to the south 40. Emma MeLachlan appeals.
All of the questions raised are disposed of in defendants’ favor by Brigham v. Fawcett, 42 Mich. 542, and Darling v. Hurst, 39 Id. 765. Here, as there, complainants relied capon the testimony of the defendants. The wife testifies *282that there was an express agreement in each instance that these moneys should be refundéd to her, with interest; that she worked for Andre under a distinct agreement that her wages were to be paid to her, and that they were so-paid to her; that she went to work in the lumber camp-operated by her husband and partners under an • agreement that she should have her wages, and her husband agreed to pay her; that her husband had frequently promised to deed this land to her in payment for these loans and this-indebtedness. While there is some conflict between the-testimony of husband and wife as to any agreement at the time, and in each instance, to refund these loans, and pay the indebtedness of $450, yet he testifies that he-intended to pay her, and that she referred to the indebtedness at different times, and he said that he would pay her. There is no doubt from the testimony that these sums of' money charged to her husband were actually earned by her, received by her, turned over and contributed by her to her husband, and used by him in the purchase and improvement of this very property, and that an agreement, to repay, and to .pay for her services, is fairly deducible,. even from the testimony of the husband. From the testimony of both it is clear that the wife would be entitled to judgment. It is unquestionably true that, in the-absence of an express agreement, the presumption is that, the wife is employing her services for the husband; but. here the express agreement to refund and to pay is present.. In Darling v. Hurst, supra, both husband and wife were-employed upon a salary at the same place.
According to the testimony, the 80 acres of land — one 40 of which was and is occupied as a homestead — was worth at the time of the conveyance from $3,000 to $3,500. That question is expressly ruled by Brigham, v. Fawcett, supra. The indebtedness set up is $1,961, and the homestead exemption $1,500, making a total of $3;461.
*283Tbe decree below must be reversed, and the bill dismissed, with costs of both courts to appellant.
The other Justices concurred.